Citation Nr: 9913483	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-24 751	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel



INTRODUCTION

The veteran had active honorable service from October 1951 to 
October 1955.  He was separated because his obligated term of 
service had ended.  He died in April 1997.  The appellant is 
the veteran's brother.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, that the appellant was not entitled to a VA burial 
allowance based on the death of the veteran.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran died in April 1997 at the Hennepin County 
Medical Center (a non-VA affiliated facility), from non-
service-connected causes.  

3.  The appellant, the veteran's brother, paid the expenses 
of his cremation and funeral.

4.  The veteran was in receipt of a VA special monthly 
pension from August 1990 to July 1991, when it was 
discontinued as his income from the Social Security 
Administration exceeded the amount allowable for entitlement 
to a VA pension.  At the time of his death, the veteran was 
not receiving a VA pension.

5.   The veteran was buried in a national cemetery.

CONCLUSION OF LAW

The criteria for payment of VA burial benefits have not been 
met.  38 U.S.C.A. 
§§ 2302, 2303 (West 1991);  38 C.F.R. §§ 3.1600(b)-(c), (f), 
3.1601, 3.1605(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran died in April 1997.  His death certificate 
reflects that his cause of death was myocardial infarction, 
due to a pulmonary embolus.  He died while a patient at the 
Hennepin County Medical Center, in Minnesota.

At the time of his death, the veteran was not in receipt of 
service-connected compensation or pension benefits 
administered by VA.  He received a VA special monthly pension 
effective from August 21, 1990 until July 1, 1991, when it 
was discontinued as his income from Social Security 
Administration benefits placed him over the income limits for 
eligibility to a VA pension.  

On the date of his death, the veteran did not have a claim 
pending which would have resulted in entitlement to 
disability compensation or pension.  He was not hospitalized 
at a VA facility, nor was he traveling under proper authority 
at VA expense for the purpose of VA examination, treatment or 
care.

Documents contained in the claims file indicate that the 
veteran was cremated, and interred at a national cemetery 
within a few days after his death.

The appellant, the veteran's brother, paid the expenses of 
his cremation and funeral, and filed a claim for VA burial 
benefits in May 1997.  By a letter dated later that month, 
the RO denied the claim for a non-service-connected burial 
allowance. 

				
II.  Relevant Law and Analysis

If a veteran's death is not service-connected, a certain 
amount may be paid toward the veteran's funeral and burial 
expenses.  Entitlement is subject, in part, to the following 
conditions:

1)  at the time of his death, the veteran was in receipt of 
VA pension or compensation benefits (or but for the receipt 
of military retirement pay would have been in receipt of 
compensation), or;

2)  the veteran had an original or reopened claim for either 
benefit pending at the time of his death, and in the case of 
an original claim there is sufficient evidence of record on 
the date of the veteran's death to have supported an award of 
compensation or pension effective prior to the veteran's 
death, or in the case of a re-opened claim, there is 
sufficient prima facie evidence of record as of the date of 
the veteran's death to indicate that the deceased would have 
been entitled to compensation or pension prior to the date of 
death, or;

3)  the deceased was a veteran of any war or was discharged 
or released from active military, naval or air service for a 
disability incurred or aggravated in the line of duty and the 
body of the deceased is being held by a State (or a political 
subdivision of a State), and the Secretary determines that 
there is no next of kin or other person claiming the body of 
the deceased veteran, and that there are not sufficient 
resources available in the veteran's estate to cover burial 
and funeral expenses. 
38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600(b).
Burial benefits may also be paid if the veteran dies of a 
non-service-connected cause while properly hospitalized by 
VA.  Hospitalized by VA means admission to a VA facility for 
hospital, nursing home, or domiciliary care.  38 U.S.C.A. 
§ 2303(a); 38 C.F.R. § 3.1600(c).  If a veteran dies enroute 
while traveling under proper prior authorization and at VA 
expense to or from a specified place for purpose of 
examination, treatment, or care, burial expenses will be 
allowed as though death had occurred while properly 
hospitalized by VA.  38 C.F.R. § 3.1605(a).

As the veteran in this case is buried in a national cemetery, 
a plot or interment allowance is not available for this 
appellant.  See 38 U.S.C.A. § 2303; 38 C.F.R. § 3.1600(f).

At the time of his death, the veteran was not receiving VA 
pension benefits or compensation, nor did he have a pending 
original or re-opened claim for such benefits.  Further, he 
was not hospitalized at a VA facility, or traveling under 
proper VA prior authorization and at VA expense at the time 
of his death.  Thus, the criteria set forth in 38 C.F.R. 
§ 3.1600 have not been met.  Therefore, entitlement to a non-
service-connected burial allowance is not warranted.

The Board considered the appellant's assertion that a burial 
allowance should be awarded as the veteran did not intend to 
be hospitalized at a non-VA facility during his final illness 
and would have requested transfer to a VA medical facility 
once his condition stabilized.  Unfortunately, the pertinent 
statutes and regulations set forth criteria based on the 
actual fact of where a veteran was hospitalized, and do not 
permit the Board to speculate on what the veteran's 
intentions might or might not have been.

The Board recognizes, and is appreciative, of the veteran's 
four years of honorable service to his Country.  However, 
review of the relevant statutory provisions and regulations 
make it clear that the Board is without the authority to 
grant the benefit sought.  Based on the law, regulations, and 
the undisputed facts, there is no entitlement to VA burial 
benefits.  Because the law, and not the facts, is dispositive 
of the issue, the appellant has failed to stated a claim upon 
which relief may be granted, and, as a matter of law, the 
claim must be denied.  See Sabonis  v. Brown, 6 Vet.App. 426 
(1998).


ORDER

Entitlement to VA burial benefits is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

